Case 1:19-cv-05642-LGS-DCF Document 57-4 Filed 12/17/19 Page 1 of 17




                             Exhibit 4
              Case 1:19-cv-05642-LGS-DCF Document 57-4 Filed 12/17/19 Page 2 of 17
FILED: APPELLATE DIVISION - 1ST DEPT 11/22/2019 01:36 PM                                                       2019-4438
NYSCEF DOC. NO. 2                             POLLOCK | COHEN LLP                     RECEIVED NYSCEF: 11/27/2019
                                               60 BROAD STREET, 24TH FLOOR
                                                NEW YORK, NEW YORK 10004
                                                      (212) 337-5361
         CONTACT:
         Adam Pollock
         Adam@PollockCohen.com
         (646) 290-7251

                                                   November 22, 2019

                                        revised & re-filed November 27, 2019
         VIA NYSCEF
         Susanna Molina Rojas, Esq.
         Clerk of the Court
         Appellate Division, First Department
         27 Madison Ave.
         New York, NY 10010

                                        SUGGESTION OF BANKRUPTCY

                 Re:     Arie Genger et al. v. Sagi Genger et al., No. 2019-4438

          Dear Ms. Rojas:

                 We represent the Michael Oldner, the Trustee of The Orly Genger 1993 Trust, who will
          be the Appellant in the above-captioned matter.

                  First, we note that Orly Genger, who was a party to the (now-dismissed) lower court
          action, filed a voluntary petition for bankruptcy on July 12, 2019 in the United States Bankruptcy
          Court for the Western District to Texas, under Case No. 19-bk-10926. Attached hereto as
          Exhibit A is a copy of the Suggestion of Bankruptcy filed in Supreme Court. Accordingly, we
          respectfully suggest that the appeal in this matter may be stayed pending her bankruptcy.

                                                     *        *       *
Case 1:19-cv-05642-LGS-DCF Document 57-4 Filed 12/17/19 Page 3 of 17
Case 1:19-cv-05642-LGS-DCF Document 57-4 Filed 12/17/19 Page 4 of 17




                      Exhibit A
     Case 1:19-cv-05642-LGS-DCF Document 57-4 Filed 12/17/19 Page 5 of 17



SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

 ARIE GENGER and ORLY GENGER, in her individual                           Index No.: 651089/2010
 capacity and on behalf of THE ORLY GENGER 1993 TRUST,
                                                                          Suggestion of
    Plaintiffs,                                                           Bankruptcy

        - against -

 SAGI GENGER, TPR INVESTMENT ASSOCIATES, INC.,
 DALIA GENGER, THE SAGI GENGER 1993 TRUST,
 ROCHELLE FANG, Individually and as Trustee of THE SAGI
 GENGER 1993 TRUST, GLENCLOVA INVESTMENT CO.,
 TR INVESTORS LLC, NEW TR EQUITY I, LLC, NEW TR
 EQUITY II, LLC, JULES TRUMP, EDDIE TRUMP, MARK
 HIRSCH, and TRANS-RESOURCES, INC.,

    Defendants.

 SAGI GENGER, individually and as assignee of THE SAGI
 GENGER 1993 TRUST, and TPR INVESTMENT
 ASSOCIATES, INC.,

    Cross-Claimants, Counterclaimants, and
    Third Party Claimants,

        - against -

 ARIE GENGER, ORLY GENGER, GLENCLOVA
 INVESTMENT CO., TR INVESTORS, LLC, NEW TR
 EQUITY I, LLC, NEW TR EQUITY II, LLC, JULES
 TRUMP, EDDIE TRUMP, MARK HIRSCH, TRANS-
 RESOURCES, INC., AND WILLIAM DOWD,

    Cross-Claim, Counterclaim, and/or
    Third Party Defendants.



       PLEASE TAKE NOTICE that, on July 12, 2019, Plaintiff Orly Genger filed a voluntary

petition for bankruptcy under Chapter 7 of Title 11 of the United Sates Code in the United

States Bankruptcy Court for the Western District to Texas, under Case No. 19-bk-10926.

Attached hereto as Exhibit A is a true and correct copy of the chapter 7 petition.
    Case 1:19-cv-05642-LGS-DCF Document 57-4 Filed 12/17/19 Page 6 of 17



Dated: November 19, 2019
       New York, New York
                                        Respectfully Submitted,

                                        POLLOCK COHEN LLP

                                         By: /s/ Adam Pollock
                                             Adam Pollock

                                        60 Broad St., 24th Fl.
                                        New York, NY 10004
                                        (646) 290-7251
                                        Adam@PollockCohen.com
                                        Attorneys for Michael Oldner, Trustee of the Orly
                                        Genger 1993 Trust
Case 1:19-cv-05642-LGS-DCF Document 57-4 Filed 12/17/19 Page 7 of 17




                      Exhibit A
     19-10926-tmd
            Case
               Case
                 1:19-cv-05642-LGS-DCF
                   Doc#1
                    1:19-cv-06100-VSB
                          Filed 07/12/19 Entered
                                         Document
                                          Document
                                                 07/12/19
                                                   1057-4
                                                        Filed
                                                           19:11:50
                                                            Filed
                                                              08/20/19
                                                                  12/17/19
                                                                     MainPage
                                                                          Document
                                                                            Page
                                                                              4 of813
                                                                                    of Pg
                                                                                       17 1 of 10


 Fill in this information to identify your case:
 United States Bankruptcy Court for the:
 WESTERN DISTRICT OF TEXAS

 Case number (if known):                                       Chapter you are filing under:
                                                                         Chapter 7
                                                                         Chapter 11
                                                                         Chapter 12
                                                                                                                            Check if this is an
                                                                         Chapter 13
                                                                                                                            amended filing



Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                          12/17

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case
together--called a joint case--and in joint cases, these forms use you to ask for information from both debtors. For example, if
a form asks, "Do you own a car," the answer would be yes if either debtor owns a car. When information is needed about the
spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish between them. In joint cases, one of the spouses
must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.



 Part 1:         Identify Yourself
                                        About Debtor 1:                                        About Debtor 2 (Spouse Only in a Joint Case):
1.     Your full name
       Write the name that is on your
                                        Orly
       government-issued picture
                                        First Name                                             First Name
       identification (for example,
       your driver's license or
       passport).                       Middle Name                                            Middle Name

                                        Genger
       Bring your picture               Last Name                                              Last Name
       identification to your meeting
       with the trustee.                Suffix (Sr., Jr., II, III)                             Suffix (Sr., Jr., II, III)


2.     All other names you
       have used in the last 8          First Name                                             First Name
       years
                                        Middle Name                                            Middle Name
       Include your married or
       maiden names.
                                        Last Name                                              Last Name


3.     Only the last 4 digits of
       your Social Security             xxx – xx –                   8        8       9    3   xxx – xx –
       number or federal                OR                                                     OR
       Individual Taxpayer
       Identification number            9xx – xx –                                             9xx – xx –
       (ITIN)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                            page 1
     19-10926-tmd
            Case
               Case
                 1:19-cv-05642-LGS-DCF
                   Doc#1
                    1:19-cv-06100-VSB
                          Filed 07/12/19 Entered
                                         Document
                                          Document
                                                 07/12/19
                                                   1057-4
                                                        Filed
                                                           19:11:50
                                                            Filed
                                                              08/20/19
                                                                  12/17/19
                                                                     MainPage
                                                                          Document
                                                                            Page
                                                                              5 of913
                                                                                    of Pg
                                                                                       17 2 of 10


Debtor 1       Orly Genger                                                                   Case number (if known)

                                    About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):

4.     Any business names                   I have not used any business names or EINs.                 I have not used any business names or EINs.
       and Employer
       Identification Numbers
       (EIN) you have used in       Business name                                                Business name
       the last 8 years
                                    Business name                                                Business name
       Include trade names and
       doing business as names
                                    Business name                                                Business name

                                                 –                                                           –
                                    EIN                                                          EIN
                                                 –                                                           –
                                    EIN                                                          EIN
5.     Where you live                                                                            If Debtor 2 lives at a different address:

                                    210 Lavaca St.
                                    Number       Street                                          Number      Street

                                    Unit 1903




                                    Austin                          TX       78701
                                    City                            State    ZIP Code            City                           State    ZIP Code

                                    Travis
                                    County                                                       County

                                    If your mailing address is different from                    If Debtor 2's mailing address is different
                                    the one above, fill it in here. Note that the                from yours, fill it in here. Note that the court
                                    court will send any notices to you at this                   will send any notices to you at this mailing
                                    mailing address.                                             address.



                                    Number       Street                                          Number      Street


                                    P.O. Box                                                     P.O. Box


                                    City                            State    ZIP Code            City                           State    ZIP Code


6.     Why you are choosing         Check one:                                                   Check one:
       this district to file for
       bankruptcy                           Over the last 180 days before filing this                   Over the last 180 days before filing this
                                            petition, I have lived in this district longer              petition, I have lived in this district longer
                                            than in any other district.                                 than in any other district.

                                            I have another reason. Explain.                             I have another reason. Explain.
                                            (See 28 U.S.C. § 1408.)                                     (See 28 U.S.C. § 1408.)


 Part 2:         Tell the Court About Your Bankruptcy Case

7.     The chapter of the          Check one: (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
       Bankruptcy Code you         for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
       are choosing to file
       under                               Chapter 7

                                           Chapter 11

                                           Chapter 12

                                           Chapter 13



Official Form 101                          Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 2
     19-10926-tmd
           CaseCase
                1:19-cv-05642-LGS-DCF
                  Doc#1
                    1:19-cv-06100-VSB
                          Filed 07/12/19 Entered
                                         Document
                                          Document
                                                 07/12/19
                                                   10
                                                    57-4Filed
                                                           19:11:50
                                                            Filed
                                                               08/20/19
                                                                  12/17/19
                                                                      Main
                                                                         Page
                                                                           Document
                                                                            Page
                                                                              6 of10
                                                                                   13ofPg
                                                                                       17 3 of 10


Debtor 1      Orly Genger                                                            Case number (if known)

8.     How you will pay the fee        I will pay the entire fee when I file my petition. Please check with the clerk's office in your local
                                       court for more details about how you may pay. Typically, if you are paying the fee yourself, you may
                                       pay with cash, cashier's check, or money order. If your attorney is submitting your payment on your
                                       behalf, your attorney may pay with a credit card or check with a pre-printed address.

                                       I need to pay the fee in installments. If you choose this option, sign and attach the Application for
                                       Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                       I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                       By law, a judge may, but is not required to, waive your fee, and may do so only if your income is less
                                       than 150% of the official poverty line that applies to your family size and you are unable to pay the
                                       fee in installments). If you choose this option, you must fill out the Application to Have the Chapter 7
                                       Filing Fee Waived (Official Form 103B) and file it with your petition.


9.     Have you filed for              No
       bankruptcy within the
       last 8 years?                   Yes.

                                  District                                               When                    Case number
                                                                                                MM / DD / YYYY
                                  District                                               When                    Case number
                                                                                                MM / DD / YYYY
                                  District                                               When                    Case number
                                                                                                MM / DD / YYYY

10. Are any bankruptcy                 No
    cases pending or being
    filed by a spouse who is           Yes.
    not filing this case with
                                  Debtor                                                             Relationship to you
    you, or by a business
    partner, or by an             District                                               When                    Case number,
    affiliate?                                                                                  MM / DD / YYYY   if known


                                  Debtor                                                             Relationship to you

                                  District                                               When                    Case number,
                                                                                                MM / DD / YYYY   if known

11. Do you rent your                   No.    Go to line 12.
    residence?                         Yes. Has your landlord obtained an eviction judgment against you?

                                                   No. Go to line 12.
                                                   Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A)
                                                   and file it as part of this bankruptcy petition.




Official Form 101                       Voluntary Petition for Individuals Filing for Bankruptcy                                          page 3
 19-10926-tmd
       CaseCase
            1:19-cv-05642-LGS-DCF
              Doc#1
                1:19-cv-06100-VSB
                      Filed 07/12/19 Entered
                                     Document
                                      Document
                                             07/12/19
                                               10
                                                57-4Filed
                                                       19:11:50
                                                        Filed
                                                           08/20/19
                                                              12/17/19
                                                                  Main
                                                                     Page
                                                                       Document
                                                                        Page
                                                                          7 of11
                                                                               13ofPg
                                                                                   17 4 of 10


Debtor 1     Orly Genger                                                               Case number (if known)


 Part 3:      Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor             No. Go to Part 4.
    of any full- or part-time             Yes. Name and location of business
    business?

    A sole proprietorship is a
                                                Name of business, if any
    business you operate as an
    individual, and is not a
    separate legal entity such as               Number     Street
    a corporation, partnership, or
    LLC.

    If you have more than one                   City                                                    State          ZIP Code
    sole proprietorship, use a
    separate sheet and attach it                Check the appropriate box to describe your business:
    to this petition.
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under             If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
    Chapter 11 of the                can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
    Bankruptcy Code and              most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return
    are you a small business         or if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
    debtor?
                                          No.   I am not filing under Chapter 11.

                                          No.   I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
    For a definition of small
                                                the Bankruptcy Code.
    business debtor, see
    11 U.S.C. § 101(51D).                 Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                               Bankruptcy Code.


 Part 4:      Report If You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any                No
    property that poses or is             Yes. What is the hazard?
    alleged to pose a threat of
    imminent and identifiable
    hazard to public health or
    safety? Or do you own
    any property that needs                     If immediate attention is needed, why is it needed?
    immediate attention?

    For example, do you own
    perishable goods, or
    livestock that must be fed, or              Where is the property?
    a building that needs urgent                                           Number   Street
    repairs?



                                                                           City                                     State         ZIP Code




Official Form 101                          Voluntary Petition for Individuals Filing for Bankruptcy                                          page 4
 19-10926-tmd
       CaseCase
            1:19-cv-05642-LGS-DCF
              Doc#1
                1:19-cv-06100-VSB
                      Filed 07/12/19 Entered
                                     Document
                                      Document
                                             07/12/19
                                               10
                                                57-4Filed
                                                       19:11:50
                                                        Filed
                                                           08/20/19
                                                              12/17/19
                                                                  Main
                                                                     Page
                                                                       Document
                                                                        Page
                                                                          8 of12
                                                                               13ofPg
                                                                                   17 5 of 10


Debtor 1     Orly Genger                                                                 Case number (if known)


 Part 5:       Explain Your Efforts to Receive a Briefing About Credit Counseling
15. Tell the court          About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):
    whether you             You must check one:                                          You must check one:
    have received a           I received a briefing from an approved credit                I received a briefing from an approved credit
    briefing about            counseling agency within the 180 days before I               counseling agency within the 180 days before I
    credit                    filed this bankruptcy petition, and I received a             filed this bankruptcy petition, and I received a
    counseling.               certificate of completion.                                   certificate of completion.
                               Attach a copy of the certificate and the payment             Attach a copy of the certificate and the payment
    The law requires           plan, if any, that you developed with the agency.            plan, if any, that you developed with the agency.
    that you receive a
                               I received a briefing from an approved credit                I received a briefing from an approved credit
    briefing about credit
                               counseling agency within the 180 days before I               counseling agency within the 180 days before I
    counseling before
                               filed this bankruptcy petition, but I do not have            filed this bankruptcy petition, but I do not have
    you file for
                               a certificate of completion.                                 a certificate of completion.
    bankruptcy. You
    must truthfully            Within 14 days after you file this bankruptcy petition,      Within 14 days after you file this bankruptcy petition,
    check one of the           you MUST file a copy of the certificate and payment          you MUST file a copy of the certificate and payment
    following choices.         plan, if any.                                                plan, if any.
    If you cannot do so,       I certify that I asked for credit counseling                 I certify that I asked for credit counseling
    you are not eligible       services from an approved agency, but was                    services from an approved agency, but was
    to file.                   unable to obtain those services during the 7                 unable to obtain those services during the 7
                               days after I made my request, and exigent                    days after I made my request, and exigent
    If you file anyway,        circumstances merit a 30-day temporary                       circumstances merit a 30-day temporary
    the court can              waiver of the requirement.                                   waiver of the requirement.
    dismiss your case,
    you will lose              To ask for a 30-day temporary waiver of the                  To ask for a 30-day temporary waiver of the
    whatever filing fee        requirement, attach a separate sheet explaining what         requirement, attach a separate sheet explaining what
    you paid, and your         efforts you made to obtain the briefing, why you             efforts you made to obtain the briefing, why you
    creditors can begin        were unable to obtain it before you filed for                were unable to obtain it before you filed for
    collection activities      bankruptcy, and what exigent circumstances                   bankruptcy, and what exigent circumstances
    again.                     required you to file this case.                              required you to file this case.

                               Your case may be dismissed if the court is                   Your case may be dismissed if the court is
                               dissatisfied with your reasons for not receiving a           dissatisfied with your reasons for not receiving a
                               briefing before you filed for bankruptcy.                    briefing before you filed for bankruptcy.

                               If the court is satisfied with your reasons, you must        If the court is satisfied with your reasons, you must
                               still receive a briefing within 30 days after you file.      still receive a briefing within 30 days after you file.
                               You must file a certificate from the approved agency,        You must file a certificate from the approved agency,
                               along with a copy of the payment plan you                    along with a copy of the payment plan you
                               developed, if any. If you do not do so, your case            developed, if any. If you do not do so, your case
                               may be dismissed.                                            may be dismissed.

                               Any extension of the 30-day deadline is granted only         Any extension of the 30-day deadline is granted only
                               for cause and is limited to a maximum of 15 days.            for cause and is limited to a maximum of 15 days.

                               I am not required to receive a briefing about                I am not required to receive a briefing about
                               credit counseling because of:                                credit counseling because of:
                                   Incapacity.    I have a mental illness or a mental           Incapacity.    I have a mental illness or a mental
                                                  deficiency that makes me                                     deficiency that makes me
                                                  incapable of realizing or making                             incapable of realizing or making
                                                  rational decisions about finances.                           rational decisions about finances.
                                   Disability.    My physical disability causes me              Disability.    My physical disability causes me
                                                  to be unable to participate in a                             to be unable to participate in a
                                                  briefing in person, by phone, or                             briefing in person, by phone, or
                                                  through the internet, even after I                           through the internet, even after I
                                                  reasonably tried to do so.                                   reasonably tried to do so.
                                   Active duty. I am currently on active military               Active duty. I am currently on active military
                                                duty in a military combat zone.                              duty in a military combat zone.
                               If you believe you are not required to receive a             If you believe you are not required to receive a
                               briefing about credit counseling, you must file a            briefing about credit counseling, you must file a
                               motion for waiver of credit counseling with the court.       motion for waiver of credit counseling with the court.


Official Form 101                           Voluntary Petition for Individuals Filing for Bankruptcy                                          page 5
 19-10926-tmd
       CaseCase
            1:19-cv-05642-LGS-DCF
              Doc#1
                1:19-cv-06100-VSB
                      Filed 07/12/19 Entered
                                     Document
                                      Document
                                             07/12/19
                                               10
                                                57-4Filed
                                                       19:11:50
                                                        Filed
                                                           08/20/19
                                                              12/17/19
                                                                  Main
                                                                     Page
                                                                       Document
                                                                        Page
                                                                          9 of13
                                                                               13ofPg
                                                                                   17 6 of 10


Debtor 1     Orly Genger                                                               Case number (if known)


 Part 6:      Answer These Questions for Reporting Purposes
16. What kind of debts do you      16a.    Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
    have?                                  as "incurred by an individual primarily for a personal, family, or household purpose."
                                                 No. Go to line 16b.
                                                 Yes. Go to line 17.

                                   16b.    Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                               No. Go to line 16c.
                                               Yes. Go to line 17.

                                   16c.    State the type of debts you owe that are not consumer or business debts.


17. Are you filing under
    Chapter 7?                            No.   I am not filing under Chapter 7. Go to line 18.

    Do you estimate that after            Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
    any exempt property is                     administrative expenses are paid that funds will be available to distribute to unsecured creditors?
    excluded and
    administrative expenses                          No
    are paid that funds will be
                                                     Yes
    available for distribution
    to unsecured creditors?

18. How many creditors do                 1-49                             1,000-5,000                        25,001-50,000
    you estimate that you                 50-99                            5,001-10,000                       50,001-100,000
    owe?                                  100-199                          10,001-25,000                      More than 100,000
                                          200-999

19. How much do you                       $0-$50,000                       $1,000,001-$10 million             $500,000,001-$1 billion
    estimate your assets to               $50,001-$100,000                 $10,000,001-$50 million            $1,000,000,001-$10 billion
    be worth?                             $100,001-$500,000                $50,000,001-$100 million           $10,000,000,001-$50 billion
                                          $500,001-$1 million              $100,000,001-$500 million          More than $50 billion

20. How much do you                       $0-$50,000                       $1,000,001-$10 million             $500,000,001-$1 billion
    estimate your liabilities to          $50,001-$100,000                 $10,000,001-$50 million            $1,000,000,001-$10 billion
    be?                                   $100,001-$500,000                $50,000,001-$100 million           $10,000,000,001-$50 billion
                                          $500,001-$1 million              $100,000,001-$500 million          More than $50 billion




Official Form 101                         Voluntary Petition for Individuals Filing for Bankruptcy                                        page 6
 19-10926-tmd
       CaseCase
            1:19-cv-05642-LGS-DCF
              Doc#1
                1:19-cv-06100-VSB
                      Filed 07/12/19 Document
                                     Entered
                                      Document
                                             07/12/19
                                               1057-4
                                                   Filed
                                                       19:11:50
                                                        Filed
                                                          08/20/19
                                                              12/17/19
                                                                  Main
                                                                     Page
                                                                       Document
                                                                        Page
                                                                          10 of
                                                                             1413
                                                                                ofPg
                                                                                  17 7 of 10


Debtor 1     Orly Genger                                                        Case number (if known)


 Part 7:      Sign Below
For you                    I have examined this petition, and I declare under penalty of perjury that the information provided is true
                           and correct.

                           If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11, 12,
                           or 13 of title 11, United States Code. I understand the relief available under each chapter, and I choose to
                           proceed under Chapter 7.

                           If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me
                           fill out this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                           I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                           I understand making a false statement, concealing property, or obtaining money or property by fraud in
                           connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
                           or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


                           X /s/ Orly Genger                                           X
                              Orly Genger, Debtor 1                                        Signature of Debtor 2

                              Executed on 07/12/2019                                       Executed on
                                          MM / DD / YYYY                                                 MM / DD / YYYY




Official Form 101                Voluntary Petition for Individuals Filing for Bankruptcy                                             page 7
 19-10926-tmd
       CaseCase
            1:19-cv-05642-LGS-DCF
              Doc#1
                1:19-cv-06100-VSB
                      Filed 07/12/19 Document
                                     Entered
                                      Document
                                             07/12/19
                                               1057-4
                                                   Filed
                                                       19:11:50
                                                        Filed
                                                          08/20/19
                                                              12/17/19
                                                                  Main
                                                                     Page
                                                                       Document
                                                                        Page
                                                                          11 of
                                                                             1513
                                                                                ofPg
                                                                                  17 8 of 10


Debtor 1     Orly Genger                                                            Case number (if known)

For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about
represented by one              eligibility to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the
                                relief available under each chapter for which the person is eligible. I also certify that I have delivered to
If you are not represented by   the debtor(s) the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies,
an attorney, you do not need    certify that I have no knowledge after an inquiry that the information in the schedules filed with the petition
to file this page.              is incorrect.



                                X /s/ Eric J. Taube                                                   Date 07/12/2019
                                   Signature of Attorney for Debtor                                        MM / DD / YYYY


                                   Eric J. Taube
                                   Printed name
                                   Waller Lansden Dortch & Davis, LLP
                                   Firm Name
                                   100 Congress Avenue, 18th Floor
                                   Number          Street




                                   Austin                                                     TX              78701
                                   City                                                       State           ZIP Code


                                   Contact phone (512) 685-6400                     Email address eric.taube@wallerlaw.com


                                   19679350                                                   TX
                                   Bar number                                                 State




Official Form 101                     Voluntary Petition for Individuals Filing for Bankruptcy                                            page 8
    19-10926-tmd
          CaseCase
               1:19-cv-05642-LGS-DCF
                 Doc#1
                   1:19-cv-06100-VSB
                         Filed 07/12/19 Document
                                        Entered
                                         Document
                                                07/12/19
                                                  1057-4
                                                      Filed
                                                          19:11:50
                                                           Filed
                                                             08/20/19
                                                                 12/17/19
                                                                     Main
                                                                        Page
                                                                          Document
                                                                           Page
                                                                             12 of
                                                                                1613
                                                                                   ofPg
                                                                                     17 9 of 10


                                      UNITED STATES BANKRUPTCY COURT
                                         WESTERN DISTRICT OF TEXAS
                                               AUSTIN DIVISION
  IN RE:   Orly Genger                                                              CASE NO

                                                                                   CHAPTER    7

                                     VERIFICATION OF CREDITOR MATRIX

      The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her
knowledge.




Date 7/12/2019                                           Signature    /s/ Orly Genger
                                                                     Orly Genger



Date                                                     Signature
19-10926-tmd
     Case
        Case
           1:19-cv-05642-LGS-DCF
              Doc#1
              1:19-cv-06100-VSB
                     Filed 07/12/19Document
                                    Entered
                                    Document07/12/19
                                             1057-4
                                                 Filed
                                                     Filed
                                                     19:11:50
                                                       08/20/19
                                                           12/17/19
                                                               Main
                                                                  Page
                                                                    Document
                                                                     Page
                                                                       13 of
                                                                          1713
                                                                             of 17
                                                                                Pg 10 of
                                          10


                             Arie Genger
                             19111 Collins Ave.
                             Apt. 706
                             Sunny Isles, FL 33160


                             Eric Herschmann
                             210 Lavaca St., Unit 1903
                             Austin, TX 78701



                             Internal Revenue Service
                             P.O. Box 21126
                             Philadelphia, PA 19114



                             Kasowitz, Benson, Torres LLP
                             Attn: Daniel Benson, Esq.
                             1633 Broadway, 21st Floor
                             New York, NY 10019


                             Sagi Genger
                             c/o John Dellaportas
                             Emmt, Marvin & Martin, LLP
                             120 Broadway, 32nd Floor
                             New York, NY 10271

                             United States Trustee
                             903 San Jacinto, Ste. 230
                             Austin, TX 78701



                             Zeichner Ellman & Krause LLP
                             1211 Avenue of the Americas
                             40th Floor
                             New York, NY 10036
